                                                                                  MO    n




                              ?imteb ^tatess JBisftrict Court,m '■ny                        19 PH     25
                           for the ^outfiem IBisitrtct of (lleorjita
                                      ^                           ' '             CTERK^
                                      ^ohannal) l9ihts!ton                             dist.

              CECILIA STROBERT,


                   Plaintiff,

              V.                                                   CV   416-116


              GEORGIA PACIFIC CORP.,


                   Defendant.


                                                       ORDER


                   After a careful,    de novo review of the file, the Court concurs

              with the Magistrate Judge's Report and Recommendation, to which no

              objections    have   been       filed.       Accordingly,       the      Report       and

              Recommendation of the Magistrate Judge is ADOPTED as the opinion

              of the Court.                   ^

                   SO ORDERED this        v   \   day ofy^^ovember,      2i




                                                       HOiy LISA GODBEY WOOD, JUDGE
                                                       U^TED STATES DISTRICT COURT
                                                       lOUTHERN   DISTRICT    OF GEORGIA




AO 72A
(Rev. 8/82)
